                                   RWL
                                  Case 8:18-cr-00571-TDC Document 33 Filed 12/07/18 Page 1 of 2
                                                 RIFKIN WEINER LIVINGSTON LLC   ATTORNEYS AT LAW

  Alan M. Rifkin                        Arnold M. Weiner                   Scott A. Livingston (MD, DC)          Michael V. Johansen                  Joel D. Rozner (MD, DC)
  M. Celeste Bruce (MD, DC)             Charles S. Fax (MD, DC, NY)        Jamie Eisenberg Katz (MD, DC, NY)     Barry L. Gogel                       Aron U. Raskas (MD, DC)
  Patrick H. Roddy                      Eric L. Bryant                     Michael D. Berman (MD, DC)            Michael S. Nagy                      Jonathan Biran (MD, DC)
  Ty Kelly (MD, DC)                     Liesel J. Schopler (MD, DC)        Brad I. Rifkin                        Camille G. Fesche (MD, DC, NY, NJ)   Christopher J. Olsen (MD, DC)
  Alison C. Schurick                    Laurence Levitan†                                                        Michael A. Miller†                   Lance W. Billingsley†
  Edgar P. Silver (1923-2014)                                                                                                                         John C. Reith (Nonlawyer/Consultant)
  †Of Counsel




                                                                                                December 7, 2018

             BY CM/ECF

             The Honorable Theodore D. Chuang
             United States District Judge
             United States Courthouse
             6500 Cherrywood Lane
             Greenbelt, MD 20770

                            Re:       United States v. Lissa Mel, Crim. No. TDC-18-0571

             Dear Judge Chuang:

                    Per the Court’s direction, I am writing to provide Defendant Lissa Mel’s
             statement regarding Ms. Mel’s conditions of release. Ms. Mel asks that her current
             conditions of release remain in place, with the following exceptions:

                     1. That Ms. Mel’s conditions of release be temporarily modified to allow her to
                        travel to Maryland for her rearraignment next week. See Docket Nos. 31 and
                        32.

                     2. That Ms. Mel’s location monitoring condition be modified to allow her to
                        attend a Kundalini yoga and meditation class one day or evening per week at
                        Nine Treasures Yoga, 8182 Sunset Boulevard, Suite 201, Los Angeles,
                        California. According to the studio’s website, the classes are 1.5 hours in
                        length. For more information regarding this request in advance of Ms. Mel’s
                        rearraignment, please refer to the Nine Treasures website, which can be
                        found at www.ninetreasuresyoga.com.

                     3. That the Court consider removing Israel Tayeb as a co-signer on Ms. Mel’s
                        appearance bond. Ms. Mel and Mr. Tayeb’s friendship unfortunately has
                        deteriorated recently, and Mr. Tayeb has requested that he be released from
                        his obligations under the appearance bond. I have spoken with Mr. Tayeb
                        about this matter on two occasions, and both times he has told me that his
                        desire to be removed as a co-signer is not based on any concern that Ms. Mel
                        is a risk to flee the United States. Rather, he explained to me, Mr. Tayeb
                        simply does not want to be involved in any aspect of Ms. Mel’s life going

225 Duke Of Gloucester Street          2002 Clipper Park Road, Suite 108   7979 Old Georgetown Road, Suite 400    14760 Main Street, Suite 204            601 Pennsylvania Ave., NW, Suite 900
Annapolis, Maryland 21401              Baltimore, Maryland 21211           Bethesda, Maryland 20814               Upper Marlboro, Maryland 20772          Washington, DC 20004
410.269.5066 | 410.269.1235 fax        410.769.8080 | 410.769.8811 fax     301.951.0150 | 301.951.0172 fax        301.345.7700 | 301.345.1294 fax         202.393.0043

                                                                             www.rwllaw.com
       Case 8:18-cr-00571-TDC Document 33 Filed 12/07/18 Page 2 of 2
The Honorable Theodore D. Chuang
December 7, 2018
Page 2


      forward. Ms. Mel has attempted without success to locate another United
      States citizen or green card holder who is willing to substitute for Mr. Tayeb
      on the appearance bond. The much more significant security in this matter –
      David Balmas’ agreement to forfeit $250,000, secured by an agreement to
      forfeit equity in a parcel of real property having that value – remains in
      place. Mr. Balmas is also the third party custodian for Ms. Mel. Ms. Mel is
      willing to execute a new appearance bond without Mr. Tayeb as a co-signer.
      Ms. Mel would object to any additional restrictions being added to her
      conditions of release if Mr. Tayeb were to be removed as a co-signer.

                                             Very truly yours,

                                                   /s/

                                             Jonathan Biran

cc:   Tracee Plowell, Esq.
      Ankush Khardori, Esq.
      Ileen Rodrigues, Pretrial Services
      James Ridgway, Pretrial Services
